Appeal by the defendant from a judgment of the Supreme Court, Queens County (Pitaro, J.), rendered May 4, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement authorities.
Ordered that the judgment is affirmed.
It is well settled that the evidence necessary to establish probable cause to arrest need not rise to a level that constitutes proof of guilt beyond a reasonable doubt (see, People v Miner, 42 NY2d 937). Rather, probable cause exists if the facts and circumstances known to the arresting officer would warrant a reasonable person who possesses the same expertise as the officer to conclude, under the circumstances, that a crime is being, has been, or is about to be, committed (see, People v Bigelow, 66 NY2d 417; People v Oden, 36 NY2d 382; People v Rivera, 166 AD2d 678). Since the evidence adduced at the hearing clearly supported a finding that the police had the requisite probable cause, the defendant was legally arrested for his involvement with the operation of an illegal social club.
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Altman and McGinity, JJ., concur.